Citation Nr: 0122787	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral avascular 
necrosis of the hips.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served from February 1974 until February 1995, 
when he retired after 21 years of active military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In May 2001, a hearing was held before the Board member 
rendering this decision.  The veteran submitted additional 
evidence into evidence at the hearing and after the hearing 
the veteran submitted a statement dated June 8, 2001, from an 
orthopedic specialist in support of his claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's bilateral avascular necrosis of the hips is 
the result of injury during his active service.  


CONCLUSION OF LAW

Bilateral avascular necrosis of the hips was incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted an enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination and acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 1991).  

A claim for service connection requires evidence of a current 
disability, evidence of disease or injury during service, and 
evidence relating the current disability to disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "VCAA") became law while 
this claim was pending.  The implementing regulations also 
became effective while the claim was pending.  66 Fed. Reg. 
45,630 (Aug. 29, 2001).  The RO did not consider the case 
under VCAA, implementing regulations and VA guidance issued 
pursuant to VCAA.  However, in view of the Board's allowance, 
the veteran was not prejudiced.  Compare Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  See generally Sutton v. Brown, 
9 Vet. App. 553 (1996); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992).  


Factual Background.  Private medical records show that the 
veteran was injured in a school bus accident, prior to 
service, in September 1965.  He sustained a severely contused 
right hip.  There were complaints of pain in the pelvic area.  
X-rays showed no fracture or dislocation.  

On examination for service in January 1974, the veteran 
reported being hospitalized following a bus wreck.  The 
examiner noted a forehead laceration and left wrist injury.  
The lower extremities were normal.  

The service medical records reflect that the veteran 
sustained lower extremity injuries.  A separation examination 
report is not of record.  The service personnel records show 
that the veteran was awarded a parachutist badge.

The veteran retired from active service at the end of 
February 1995 having served for 21 years.  

There were no hip complaints, findings or diagnoses on the 
October 1995 VA examination.  The earliest information as to 
hip symptoms was recorded in January 1997, when the veteran 
reported that his right hip felt loose and stated that it had 
started a week earlier.

The report of a May 1998 VA orthopedic consultation shows 
that the veteran was referred to Dr. Richard Moore on a fee 
basis.  A February 1999 note carries a diagnosis of bilateral 
avascular necrosis of the hips.  A February 1999 hospital 
summary also has a diagnosis of avascular necrosis, 
bilateral; and shows surgical treatment on the right.  

In March 1999, Richard S. Moore, Jr., M.D., Assistant 
Professor, Orthopedic Surgery, Duke University Medical 
Center, reported that the veteran had bilateral avascular 
necrosis of the femoral heads.  Treatment and prognosis were 
discussed.  The doctor felt the veteran could not meet 
previous job requirements.  

In May 2001, the veteran and his wife testified before this 
Board Member.  The veteran reported that he made 
approximately 50 parachute jumps during service and sustained 
many lower extremity injuries.  He and his wife testified 
that he experienced lower extremity symptoms such as 
stiffness during service and that he experience hip symptoms 
in June to August 1996.  The veteran submitted various 
articles on avascular necrosis which indicate that the causes 
include minor trauma.

In a June 2001 letter, Dr. Moore reported that the veteran 
had been under his care for the last 2 years.  The veteran 
had a history of bilateral avascular necrosis of the femoral 
heads, had undergone free vascular fibular grafting, and had 
developed progressive degenerative changes.  Dr. Moore stated 
that he had reviewed records regarding the veteran and it was 
his opinion that the veteran's bilateral avascular necrosis 
of the hips was "more probably than not caused and/or 
greatly aggravated by his military service."


Analysis.  Although the first documentation of hip symptoms 
for the veteran was in January 1997, more than a year and a 
half after service, Dr. Moore is of the opinion that the 
veteran's hip disorder was incurred in service.  Dr. Moore is 
an expert in his field, with first hand knowledge of the 
veteran and his disability.  Dr. Moore's evaluation is a 
competent medical opinion within the meaning of the 
regulation and applicable case law.  66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159(a)(1)).  There is no competent medical opinion to the 
contrary.  The veteran has testified that he participated in 
at least 50 parachute jumps during his military career and 
that he sustained trauma in service to his lower extremities.  
The veteran's testimony is supported by his personnel record 
showing service as a parachutist and by service medical 
records showing other lower extremity injuries.  The veteran 
has submitted medical articles showing that minor trauma can 
cause avascular necrosis of the hips.  Thus, there is a sound 
basis for Dr. Moore's opinion.  66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.159(a)(1)).  
The Board concludes that the weight of the evidence in this 
case establishes that the veteran has avascular necrosis of 
both hips as the result of trauma injury during his military 
career.  


ORDER

Service connection for bilateral avascular necrosis of the 
hips is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

